Citation Nr: 1748036	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the severance of service connection for hypertension effective January 1, 2015, was proper.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a right shoulder condition.  

4.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease of the cervical spine (cervical spine disability).

5.  Entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome of the left upper extremity.  

6.  Entitlement to a rating in excess of 10 percent for service-connected carpal tunnel syndrome of the right upper extremity.  

7.  Entitlement to a rating in excess of 10 percent for service-connected residuals of pulmonary sarcoid. 

8.  Entitlement to a compensable initial rating for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1997 to June 2009.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2010, August 2011, and December 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the VA RO in St. Petersburg, Florida.  

During the course of this appeal, in a December 2014 rating decision, the RO increased the Veteran's disability ratings for degenerative joint disease of the cervical spine, assigning a 20 percent rating effective June 27, 2009, and for residuals of pulmonary sarcoid, assigning a 10 percent rating effective June 27, 2009.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the Veteran was not awarded the maximum available rating for his cervical spine disability or residuals of pulmonary sarcoid.  Thus, those issues remain in appellate status.  

Prior to the severance of service connection for hypertension, the Veteran perfected a substantive appeal with regard to his claim of entitlement to a higher rating for hypertension.  In this regard, the Veteran submitted a timely notice of disagreement in response to the August 2011 rating decision that granted service connection for hypertension and assigned a noncompensable rating.  The Veteran also submitted a timely substantive appeal in response to the September 2013 statement of the case.  Accordingly, the issue of entitlement to a higher evaluation for hypertension remains on appeal.   

The Veteran requested a Board hearing in his October 2013 and December 2014 substantive appeals.  However, in April 2016, the Veteran submitted a written statement withdrawing his requests for a hearing.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

The Board notes that in an October 2011 statement, the Veteran withdrew his claim of entitlement to a TDIU.  Moreover, the Veteran did not perfect a substantive appeal as to this issue.  Therefore, his claim of entitlement to a TDIU is not before the Board.  

The issue of entitlement to service connection for neurological manifestations of the left shoulder/upper clavicular area, as secondary to the Veteran's cervical spine disability, has been raised by the record in the November 2013 report of VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for sleep apnea and to increased ratings for residuals of pulmonary sarcoid, cervical spine, and bilateral upper extremity carpal tunnel syndrome disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2011 rating decision granted service connection for hypertension.

2.  A September 2013 rating decision proposed the severance of service connection for hypertension.

3.  The Veteran was not provided a personal hearing on the proposed severance, which he requested in a written statement received by VA in October 2013.  

4.  A December 2014 rating decision severed service connection for hypertension effective January 1, 2015.

5.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(d) renders the severance void ab initio.  

6.  From June 2009 to June 2010, the Veteran's diastolic blood pressure measured predominantly 100 or more; he has required continuous medication for treatment of hypertension since December 2011; and there is no evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

7.  Neurological manifestations of the right shoulder/upper clavicular area are etiologically related to the Veteran's service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The severance of service connection for hypertension, effective January 1, 2015, is void ab initio; restoration of service connection is warranted.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.105(d) (2017).

2.  The criteria for a 10 percent disability rating, but no higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

3.  Neurological manifestations of the right shoulder/upper clavicular area are proximately due to or the result of service-connected degenerative joint disease of the cervical spine.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection for Hypertension

The Veteran was awarded service connection for hypertension in an August 2011 rating decision.  In a September 2013 rating decision, the RO proposed to sever the award of service connection, and severance was finalized in a December 2014 rating decision, effective January 1, 2015.

Once service connection is granted, it can be severed only upon VA's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2017); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) (2017).

Under 38 C.F.R. § 3.105(i), written notice of a proposed severance action should also inform the beneficiary of his or her right to a pre-determination hearing, provided that a request for such a hearing is received within 30 days from the date of the notice. 

The Board additionally notes that service connection is protected when in effect for 10 or more years.  See 38 C.F.R. § 3.957 (2017).  However, this provision is not for application, as service connection for hypertension was in effect for less than 10 years.

Here, a September 2013 rating decision proposed the severance of service connection for hypertension.  The Veteran was notified of the proposed severance in a September 2013 letter and informed that he had 60 days to submit evidence to show that the proposed action should not be taken.  The notification also explained how to obtain a personal hearing.  In October 2013, within 30 days of the date of the notification letter, the RO received the Veteran's written request for a pre-determination hearing on the proposed severance.  However, there is no indication in the record that a hearing was held regarding the proposed severance, nor any indication that request for a hearing was withdrawn.  Nevertheless, the RO issued a December 2014 rating decision that severed service connection for hypertension.  Severance was made effective January 1, 2015, less than one month after the issuance of the rating decision.  

In light of this procedural history, the Board concludes that VA did not comply with the notification and due process requirements applicable to the severance of a service-connected disability under 38 C.F.R. § 3.105(d).  First, the RO did not afford the Veteran a personal hearing as requested in October 2013.  In this regard, the December 2014 rating decision stated that a March 2013 Decision Review Officer (DRO) hearing and associated pre-conference brief satisfied the request for a hearing, as the hearing considered the claim of entitlement to a higher evaluation for hypertension.  According to the RO, the due process and hearing requirements of 38 C.F.R. § 3.105(d) were met "[s]ince a hearing on the same issue was previously held."  The Board disagrees.  The Veteran was provided a DRO hearing six months before he was notified of the proposed severance; therefore, the DRO hearing could not possibly have addressed the issue of severance.  Moreover, the issues of entitlement to a higher disability rating and the severance of service connection are not the same; they contemplate different standards and criteria.  Thus, the Board concludes that the March 2013 DRO hearing does not meet the procedural requirement of 38 C.F.R. § 3.105 that a personal hearing be provided if requested within 30 days from the date of notification of proposed severance.  

In addition, the December 2014 rating decision assigned an effective date for severance of January 1, 2015.  There is no indication in the record as to when the Veteran was notified of the December 2014 rating decision.  However, notification could not have been provided prior to December 2, 2014, the date of the rating decision, and severance became effective less than one month later, on January 1, 2015.  Severance of service connection requires the effective date of the severance to be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(d), (i)(2)(i).  Accordingly, the Board finds that the RO did not adhere to the procedural requirements of 38 C.F.R. § 3.105 in assigning an effective date for the severance of service connection for hypertension.  

For the above reasons, the RO's December 2014 severance action did not comply with the procedural due process requirements of 38 C.F.R. § 3.105(d), and the severance of service connection is found to be void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998). The Board thus concludes that service connection for hypertension is restored from the date of the severance.

Higher Rating for Hypertension

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The medical evidence of record includes numerous blood pressure readings relevant to the Veteran's claim for a higher rating for hypertension.  For the purpose of reporting these readings, systolic blood pressure will be listed first, followed by a slash, and diastolic blood pressure will be listed second.  All readings are measured in millimeters of mercury or mmHg.

The Veteran was discharged from service in June 2009.  Medical records from November 2009 reflect blood pressure readings of 139/95 and 147/100.  In February 2010, he was provided a VA general medical examination, at which time he had blood pressure readings of 143/102, 131/101 (right arm sitting), and 140/105 (left arm sitting).  In May 2010, a private physician diagnosed the Veteran with unspecified essential hypertension.  

The Veteran had blood pressure readings of 147/95 and 156/95 in May 2010; 141/96 in June 2010; 142/98 in July 2010; and 130/80 in August 2010.  In October 2010, the Veteran's blood pressure was 142/92, and he was prescribed medication to control his hypertension.  Thereafter, the Veteran's blood pressure was 150/104 in November 2010 and 130/90 in December 2010.  

The Veteran was provided a VA hypertension examination in May 2011.  At that time, the Veteran's blood pressure measured 133/93, 128/92, and 127/78.  The Veteran was noted to be taking daily medication for his hypertension.  His blood pressure measured 143/93 in July 2011; 120/80 in August 2011; 137/91 in September 2011; 158/98 in March 2012; 130/80 in April 2012; and 157/96, 150/94, and 139/85 in May 2012.  On VA examination in November 2013, the Veteran was noted to be taking daily blood pressure medication.  

A review of the foregoing evidence reveals that in his first year after service, the Veteran's diastolic blood pressure was predominantly 100 or more, as four of eight documented readings during that period were 100 or more.  Thus, the Board concludes that the Veteran has a history of diastolic pressure predominantly 100 or more.  The Board further notes that since October 2010, the Veteran has been on continuous medication for his hypertension. 

Accordingly, the two criteria necessary for a compensable rating under Diagnostic Code 7101, continuous medication and a history of diastolic pressure readings predominantly 100 or more, are shown by the record.  The Board notes that there is no requirement under Diagnostic Code 7101 for the history of diastolic pressure readings of predominantly 100 or more to have occurred within any particular time frame.  Here, the Board looks to the Veteran's first year after service as the basis for finding a history of diastolic pressure predominantly 100 or more.  Thus, resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for hypertension is warranted during the entire rating period on appeal.

However, the medical evidence of record does not show systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.  In fact, there are no blood pressure readings of record indicating systolic pressure of 200 or higher or diastolic pressure of 110 or higher.  Accordingly a rating in excess of 10 percent is not warranted at any time during the rating period.  38 U.S.C. § 5110 (2012); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service Connection for Right Shoulder Condition

The Veteran seeks service connection for a right shoulder condition.  On VA examination in February 2010, the examiner noted that the Veteran had a normal right shoulder MRI in March 2009.  On this basis, the examiner did not diagnose the Veteran with a right shoulder disability.  

In November 2013, the Veteran was provided a VA cervical spine examination and an addendum opinion was obtained in August 2014 to specifically address the Veteran's claimed right shoulder condition.  The examiner stated that the Veteran did not have a separate right shoulder condition, but rather that the claimed condition was a neurological manifestation of the Veteran's cervical spine disability.  In this regard, the examiner noted that the Veteran's right shoulder was deemed essentially normal on examination in February 2010.  However, on examination in November 2013, the Veteran evidenced mild cervical root involvement of the C5-C6 nerve roots, which manifested in mild intermittent pain, as well as numbness and tingling in the bilateral shoulder/upper clavicular area.  The examiner further opined that the Veteran's neurological manifestations of the bilateral shoulder/upper clavicular area are related to the Veteran's service-connected cervical spine disability.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the record reflects a current diagnosis of neurological manifestations of the right shoulder/upper clavicular area.  The Veteran is currently service connected for degenerative joint disease of C4-C7 with posterior osteophytes with an abutment of the ventral cord at C5-C6.  Moreover, the November 2013 medical examiner opined that the Veteran's neurological manifestations of the right shoulder/upper clavicular area are related to his service-connected cervical spine disability.  The Board finds that the November 2013 medical opinion is adequate because the examiner discussed the relevant evidence, considered the contentions of the Veteran, and provided an explanation for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on this record, the Board finds that the preponderance of the evidence is for the claim, and entitlement to service connection for neurological manifestations of the right shoulder/upper clavicular area, as secondary to the Veteran's service-connected cervical spine disability, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Severance of service connection for hypertension was not proper, and restoration of service connection is granted.

Entitlement to a disability rating of 10 percent, but no higher, for hypertension is granted.

Service connection for neurological manifestations of the right shoulder/upper clavicular area associated with degenerative joint disease of the cervical spine is granted.


REMAND

The Board finds that additional development is required before the claims of entitlement to service connection for sleep apnea and to increased ratings for cervical spine, bilateral upper extremity carpal tunnel syndrome, and residuals of pulmonary sarcoid disabilities are decided. 

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the Board finds that the May 2011 VA examination report is inadequate for decision-making purposes.  The May 2011 examiner did not consider the Veteran's lay statements regarding onset and symptomatology or relevant private medical records reflecting treatment for sleep apnea.  The examiner also did not assess whether the Veteran's sleep apnea was at least as likely as not related to his active service nor provide an opinion as to whether the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to include degenerative joint disease of the cervical spine and hypertension.  

Additionally, the May 2011 negative nexus opinion appears to be based solely on the absence of documentation of sleep apnea during service.  The Veteran is considered competent to establish the presence of observable symptomatology and such lay testimony may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the mere absence of documented treatment since separation from service cannot be the sole basis for a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Thus, on remand, the VA examiner must consider the Veteran's competent reports regarding sleep apnea onset and symptomatology, address relevant private treatment records, and provide opinions that are not based solely on the lack of contemporaneous medical records.

The Veteran was provided a VA cervical spine examination in November 2013.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  The Board has reviewed the November 2013 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, further examination is necessary.

With regard to carpal tunnel syndrome of the bilateral upper extremities, the Veteran has not been provided a VA examination to assess the current severity of those disabilities since February 2010.  The findings from the February 2010 examination are too remote to provide a basis for determining the severity of these disabilities throughout the appeal period.  In addition, the February 2010 VA examiner did not fully address the rating criteria for paralysis of the median nerve, which contemplate complete paralysis and incomplete paralysis that is mild, moderate, and severe in nature.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.    

With regard to the Veteran's claim for an increased rating for residuals of pulmonary sarcoid, a review of the record shows that the Veteran has not been provided a VA examination to determine the current severity of this disability since February 2010.  The findings from the February 2010 examination are too remote to provide a basis for determining the severity of this disability throughout the appeal period.  In addition, the February 2010 VA examiner did not fully address the rating criteria for residuals of pulmonary sarcoid, which contemplate results of testing for Forced Expiratory Volume and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method.  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6846 & 6600.    

Finally, current VA treatment records and private treatment records should be identified and obtained prior to deciding the claims remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sleep apnea disability.  The examiner must review the claims file and note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Determine whether a diagnosis of sleep apnea is warranted.

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea had its onset during active service or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused or aggravated (chronically worsened) by a service-connected disability, to include degenerative joint disease of the cervical spine and hypertension.

In forming the opinions, the examiner should specifically address relevant private medical records and the Veteran's lay statements regarding the onset of sleep apnea.  

The rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected cervical spine disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  
The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected bilateral upper extremity carpal tunnel syndrome.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected bilateral upper extremity carpal tunnel syndrome under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of bilateral upper extremity carpal tunnel syndrome on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected residuals of pulmonary sarcoid.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected residuals of pulmonary sarcoid under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of residuals of pulmonary sarcoid on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


